ORDER
PER CURIAM.
Paul Shields (“Movant”) appeals from the denial, without an evidentiary hearing, of his Rule 24.035 post-conviction relief motion. Movant contends: (I) the plea court accepted Movant’s plea without .first establishing an adequate factual basis for the underlying crime, (II) his plea was involuntary because of the jail’s failure to provide him his medication, and (III) his Plea Counsel was ineffective in failing to address the medication issue with the court. We affirm.
The judgment of the trial court is not clearly erroneous. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).